       ~,,'
.,)·
                                                                                                                                                                I'-I
              AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Pagel of I



                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                JUDGMENT IN A CRIMINAL CASE
                                              v.                                           (For Offenses Committed On or After November 1, 1987)


                                  Natividad Lorenzo-Jacinto                                Case Number: 3:19-mj-21618

                                                                                           Robert Carriedo
                                                                                           Defendant's Attorney


              REGISTRATION NO. 84657298
              THE DEFENDANT:
               ISi pleaded guilty to count(s) 1 of Complaint
                                                        ~~~-'--~~~~~~~~~~~~~~~~~~~~~~~-


               D was found guilty to count( s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

              Title & Section                   Nature of Offense                                                            Count Number(s)
              8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                  1

               D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




               D Count(s)                                                                   dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                             ~TIME SERVED                              D                                        days

               ISi Assessment: $10 WAIVED ISi Fine: WAIVED
               ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                                                        charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Tuesday,_AP_ril 16, 2019
                                                                                        Date of Imposition of Sentence
                                                               F~l~ED
              Received
                            DUSM
                                         ;
                                                                APR 1 G2019
                                                     CLER!<, U.S. DISTRICT COURT
                                                                                        Hlli.1.LOCK
                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                   BY                       DEPUTY

              Clerk's Office Copy                                                                                                      3:19-mj-21618
